Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Zambelli, J.), rendered June 21, 2005, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the sentence imposed exceeded the maximum of the range of sentences originally promised. That contention is unpreserved for appellate review since the defendant did not object to the sentence on that ground or move *486to withdraw his plea at the time of sentencing (see People v Hurley, 75 NY2d 887 [1990]; People v Covington, 28 AD3d 575 [2006]). Ritter, J.P., Goldstein, Florio and Covello, JJ., concur.